Citation Nr: 0121276	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of eligibility for Department of Veterans 
Affairs (VA) benefits based on the character of discharge.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The appellant served on active duty from April 1964 to April 
1965 with a period of service from April 1965 to March 1973 
that has been found to be under conditions other than 
honorable.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision of the VA Medical and Regional Office Center (RO). 

FINDINGS OF FACT

1.  An unappealed VA administrative decision in January 1993 
held that the appellant's discharge under conditions other 
than honorable in March 1973 with extended periods AWOL 
(absent without leave) from December 9, 1969 to March 11, 
1971 and from June 16, 1971 to October 12, 1971 precluded VA 
benefits under 38 C.F.R. § 3.12(c)(6).

2.  The additional evidence obtained since the January 1993 
determination is either cumulative or redundant and, by 
itself or in connection with previously assembled evidence, 
is not so significant that it must be considered in order to 
adjudicate fairly the claim.  The totally noncredible 
testimony of the appellant provides only additional evidence 
in support of the administrative decision in January 1993.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of eligibility for VA benefits based on the 
character of discharge.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  A 
disability claim that was previously the subject of a final 
denial based on the character of the claimant's discharge is 
subject to reopening under 38 U.S.C.A. § 5108 (West 1991).  
D'Amico v. West, 209 F.3d 1322, 1326- 27 (Fed. Cir. 2000) 
(vacating D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Beck v. West, 13 Vet. App. 535 (2000).  As the January 1993 
VA administrative decision was not appealed, it is considered 
to be final.  38 U.S.C.A. § 7105 (West 1991).

38 C.F.R. § 3.156(a) (2000) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court) in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  However, in this case the question is not whether 
the claim is well grounded but whether new and material 
evidence has been submitted to reopen this claim.  In any 
event, the Board specifically finds that the VA has met or 
exceeded the obligations of both the new and old criteria 
regarding the duty to assist regarding this issue.  The RO 
has obtained all pertinent records regarding this issue and 
the appellant has been effectively notified of the evidence 
required to substantiate his claim. 

The Board has noted the appellant's apparent contention that 
evidence is missing.  The Board has reviewed the appellant's 
statements over an extended period of time and finds this 
contention to be totally without merit.  In fact, for reasons 
that will be noted below, the Board has found the appellant's 
testimony and statements to be entirely without credibility.  
With regard the contention that there are missing medical 
records, assuming (arguendo) that this was the case, any 
additional service medical records would not provide a basis 
to reopen the VA administrative decision of January 1993 
unless there was some indication that the appellant was 
"insane" during his active service.  38 C.F.R. § 3.354(b) 
(2000) and Beck, 13 Vet. App. at 539.  The appellant has 
never contended that he was insane during his service and 
there is no indication within the service medical records 
that he was insane.  In any event, in light of the 
appellant's extensive AWOLs during his service, the service 
medical records appear totally complete.  An additional 
attempt by the RO to obtain additional records was totally 
unsuccessful.  As the service personal records appear 
entirely complete, there is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  

The Hodge decision held, in part, that VA's promulgated 
standard for the reopening of claims under 38 C.F.R. § 
3.156(a) was to be applied.  The Hodge court observed that 
the critical inquiry in this regard was that once found to be 
new, evidence was to be examined in order to determined 
whether, "by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge, 155 F.3d at 1359.

In this case, in the statement of the case issued in March 
2000, the appellant was informed of the requirement to submit 
new and material evidence to reopen his claim.  In 
particular, the appellant was advised of the provisions of 38 
C.F.R. § 3.156.  In light of the hearings held before the RO 
and the Board, the undersigned must find that the appellant 
has been fully advised of the nature of the evidence needed 
to substantiate this claim.  He plainly shows through his 
testimony and submissions of evidence that he understands the 
nature of the evidence needed to substantiate this claim.  
Accordingly, as the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the appellant to provide evidence is 
moot.  Accordingly, the Board finds that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
appellant are to be avoided.)  Accordingly, on these bases 
and other facts that will be discussed below, the Board does 
not believe that a remand for further proceedings is 
warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In January 1993, the RO determined that during his military 
service the appellant was AWOL for more than 180 days 
continuously and that the evidence did not present any 
compelling circumstances to warrant the prolonged 
unauthorized absences during the service.  In addition, it 
was found that there was no evidence that the appellant was 
insane at the time he committed the unauthorized absences.

Over the years, the appellant has filed several claims for VA 
benefits.  The RO has repeatedly sent him letters explaining 
that his character of discharge was a bar to such benefits.  
According to the law, benefits are not payable where the 
former service member was discharged or released under 
conditions other than honorable and issued as a result of an 
AWOL for a continuous period of at least 180 days.  38 C.F.R. 
§ 3.12(c)(6).  This bar to benefit entitlement does not apply 
if there are compelling circumstances to warrant the 
prolonged unauthorized absence.  This bar applies to any 
person awarded an honorable or general discharge prior to 
October 8, 1977, under one of the programs listed in 
paragraph (h) of this section, and to any person who prior to 
October 8, 1977, had not otherwise established basic 
eligibility to receive VA benefits.  The term "established 
basic eligibility to receive VA benefits" means either a VA 
determination that an other than honorable discharge was 
issued under conditions other than dishonorable or an 
upgraded honorable or general discharge issued prior to 
October 8, 1977, under criteria other than those prescribed 
by one of the programs listed in paragraph (h) of this 
section.  Id.

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence: (1) the length and character 
of service exclusive of the period of prolonged AWOL (the 
service, exclusive of the period(s) of AWOL, should be of 
such quality and length that it can be characterized as 
honest, faithful, and meritorious); (2) reasons for going 
AWOL (such as family emergencies, or similar types of 
situations, hardship or suffering incurred as a result of 
combat); and (3) a valid legal defense.  38 C.F.R. § 
3.12(c)(6)(i), (ii), (iii) (2000).

Under 38 C.F.R. § 3.12(h), unless a discharge review board 
established under 38 U.S.C.A. § 1553 determines on an 
individual case basis that the discharge would be upgraded 
under uniform standards meeting the requirements set forth in 
38 C.F.R. § 3.12 (g), an honorable or general discharge 
awarded under one of the following programs does not remove 
any bar to benefits imposed under this section: (1) the 
President's directive of January 19, 1977, implementing 
Presidential Proclamation 4313 of September 16, 1974; (2) the 
Department of Defense's special discharge review program 
effective April 5, 1977; or (3) any discharge review program 
implemented after April 5, 1977, that does not apply to all 
persons administratively discharged or released from active 
military service under other than honorable conditions.  38 
C.F.R. § 3.12(h).

It is clear from the evidence of record that the appellant 
was discharged under other than honorable conditions for 
reasons including several AWOLs, with a least one AWOL for a 
continuous period of at least 180 days.  38 C.F.R. § 
3.12(c)(6).  In light of the above, in order to reopen this 
claim the appellant must provided new and material evidence 
tending to negate the bar to his receipt of VA benefits under 
38 C.F.R. § 3.12(c)(6).  

The appellant has contended that his service has been upgrade 
by the military.  The RO has confirmed the fact that this 
statement is inaccurate.  The appellant's unsuccessful 
efforts to have his service records amended by the military 
do not provide new and material evidence to reopen this case.  
Since 1993, he appellant has submitted his testimony before 
the VA on two occasions.  At a hearing held before the 
undersigned in June 2001, the appellant provided testimony 
that can only be described as evasive and misleading.  His 
contention at that time that these periods of AWOL were the 
result of his work with the Central Intelligence Agency is, 
simply stated, ludicrous.  When asked where he was during his 
AWOL from May 1966 to March 1967, the appellant responded 
that he could not say because he did not believe that this 
had been declassified yet.

Under Justus, the issue of the appellant's credibility is not 
before the Board at this time.  Nonetheless, the appellant's 
testimony has been found to provide no material evidence, 
under Hodge, which tends to negate the bar to his receipt of 
VA benefits under 38 C.F.R. § 3.12(c)(6).  His statements and 
testimony, if anything, provide additional support for the 
January 1993 determination.

With regarding to the additional records he has provided to 
the VA since 1993, this evidence either is a duplication of 
evidence before the RO in 1993 or provides additional support 
for the January 1993 determination.  For example, the 
appellant has provided the Board with a March 1973 report 
from the Department of the Army that nullifies the 
appellant's status as a deserter.  The appellant appears to 
contend that this provides evidence to support his contention 
that he was not AWOL before March 1973.  In actuality, the 
report indicates that he was no longer classified as a 
deserter in March 1973 because in March 1973 he had been 
removed from military service under conditions other than 
honorable.  Such facts only support the 1993 decision.

In an interview with a local newspaper in Dodge City, Kansas, 
the appellant denies every having been AWOL, contending that 
he was actually fighting in Vietnam or in a hospital 
recovering from wounds in combat.  He states he left Vietnam 
in 1973. In actuality, based on a statement submitted by his 
own defense counsel in June 1971, the appellant was arrested 
by civilian police in England for desertion and fraud against 
the United States.  The appellant's statements are clearly 
false based on what can only be described as overwhelming 
evidence including, but not limited to, the appellant's 
service records, the Court Martials of April to May 1967, 
August 1971, October 1971, and his bad conduct discharge in 
March 1973.  The willingness of the appellant to lie to 
obtain both VA benefits and unwarranted recognition for his 
military service is unusually apparent. As a result, the 
Board finds that his testimony during the hearing before the 
undersigned can not be a basis to find evidence so 
significant that it must be considered in order to fairly 
decide the merits of this meritless claim.

The Board must emphasize that despite the above finding, the 
Board is making no determination as to the official record of 
the appellant's discharge, which is in the sole purview of 
the Department of the Army.  See Harvey v. Brown, 6 Vet. App. 
416, 424 (1994) (any disagreement that a claimant may have 
with a discharge classification must be raised with the 
military, not with the VA).  The above evidence is new, but 
not material, as it does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  The appellant statements, 
which only support the determination that he is without 
credibility, does not tend to negate the bar to his receipt 
of VA benefits under 38 C.F.R. § 3.12(c)(6), even in light of 
Justus.  The statements are not significant in that they are 
either reiterations of previous contentions of the appellant 
before 1993 or totally without merit. Accordingly, the Board 
finds the VA administrative decision barring VA benefits 
other than health care is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2000).


ORDER

New and material evidence has not been submitted to reopen a 
claim of eligibility 
eligibility for VA benefits based on the character of 
discharge.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

